Citation Nr: 1725944	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-34 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include coronary artery disease, hypertension, and high cholesterol.   

2.  Entitlement to service connection for a bilateral leg disability related to active duty complaints of cramps and pain.  

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected heart disability, to include coronary artery disease, hypertension, and high cholesterol.
 
4.  Entitlement to an increased rating higher than 10 percent for service-connected excision residuals, left olecranon bursa.  

5.  Entitlement to an increased rating higher than 10 percent for service-connected residuals of left thumb fracture with osteoarthritic changes.  

6.  Entitlement to an initial compensable evaluation for scar, surgical scar, left elbow.  

7.  Entitlement to an initial compensable evaluation for scar, left thumb.  

8.  Entitlement to an initial compensable evaluation for limitation of motion, pronation, left elbow, to include the period prior to June 25, 2008.  

9.  Entitlement to an initial compensable evaluation for limitation of extension, left elbow, to include the period prior to April 19, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The July 2007 rating decision denied service connection for a bilateral leg condition and a heart disability.  The September 2008 rating decision increased the evaluation for the excision residuals, left olecranon bursa, to 10 percent; denied a compensable rating for the residuals of left thumb fracture with osteoarthritic changes; denied service connection for obstructive sleep apnea; and continued the denial of service connection for a heart disability.  A June 2009 rating decision increased the evaluation for residuals of left thumb fracture with osteoarthritic changes to 10 percent.  

The Board remanded the issues on appeal in December 2015.  At that time, the Board found that the July 2007 rating decision's denial of service connection for a heart disability never became final and the Veteran was not required to submit new and material evidence to reopen that claim.  

A November 2016 rating decision granted service connection for scar, surgical scar, left elbow and left thumb, evaluated as noncompensable, effective May 1, 1994; service connection for limitation of motion, pronation, left elbow, evaluated as noncompensable, effective June 25, 2008; and limitation of extension, left elbow, evaluated as noncompensable, effective April 19, 2016. 

The Board finds that the scars of the left elbow and left thumb are unrelated in terms of etiology and effect, and may be separately rated.  The Board has recharacterized the issues listed on the title page to reflect this fact.   

The Veteran did not file any document with VA expressing disagreement with the November 2016 decision.  However, the scars of the left elbow and left thumb, and limitation of pronation and extension of the left elbow, are manifestations of the Veteran's service-connected excision residuals, left olecranon bursa, and residuals of left thumb fracture with osteoarthritic changes.  When the Veteran originally disagreed with the amounts of compensation awarded for the latter disabilities, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for the left elbow and left thumb.  See AB v Brown, 6 Vet. App. 35 (1993).  For these reasons, the Board concludes that when the Veteran appealed the original ratings assigned for the left elbow and left thumb, his appeal encompassed ratings for all complications of the conditions.  The claims have been on appeal since the April 2008 claim.  Thus, the issues before the Board are as shown on the title page, to include the periods prior to the effective dates assigned in the November 2016 rating decision.

The issues of service connection for a bilateral leg condition and increased rating for residuals of left thumb fracture are before the Board for final appellate consideration.  

The issues of service connection for a heart disability and obstructive sleep apnea and increased ratings for left olecranon bursa, left elbow and left thumb scars and limitation pronation and extension, left elbow are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has a current bilateral leg disability related to complaints of cramps and pain during active duty.  

2.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran's residuals of left thumb fracture with osteoarthritic changes result in a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.


CONCLUSIONS OF LAW

1  The criteria for service connection for a bilateral leg disability related to active duty complaints of cramps and pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for an evaluation in excess of 10 percent for residuals of left thumb fracture with osteoarthritic changes have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5228 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the record contains the transcript of an April 2009 hearing before a Decision Review Officer (DRO).  The Board finds that VA fully completed the development requested by the December 2015 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the April 2016 VA examination for the Veteran's thumb satisfies the criteria for Correia v. McDonald, 28 Vet. App. 158 (2016).

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  Secondary service connection will be granted if a disability is proximately due to or the result of a service-connected disease or injury or aggravated by a service-connected disease or injury.  See Allen v. Brown, 7 Vet.App. 439 (1995) (en banc); 38 C.F.R. § 3.310. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran currently has the following lower extremity service-connected disabilities: total knee arthroplasty, postoperative residuals, torn medial meniscus, synovial osteochondromatosis and degenerative joint disease of the right knee; total left knee replacement; and sensory loss, right lower extremity associated with degenerative disc disease, lumbar spine.  

The Veteran asserts that he has a separate disability related to complaints of lower extremity cramps and pain noted in his service treatment records.  An October 1981 service treatment note reflects complaints of pain in both lower legs, and a December 1993 separation report of medical history notes "cramps in the legs."

The Board's remand noted that it was unclear from the record whether the Veteran had an additional bilateral leg condition that was separate from the disabilities for which he was already service connected.  The Board requested a medical opinion to address whether the Veteran had a current bilateral leg disability manifested by these symptoms that was separate from his service-connected right and left knee disabilities and sensory loss in the right lower extremity.

An April 2016 VA examination includes the examiner's review of the Veteran's service treatment records and post-service medical history.  The examiner provides the medical opinion that the Veteran's in-service cramps were transient in nature and did not result in permanent (chronic) disability.  

The examiner explained that cramps were a common symptom often related to physical training or dehydration.  The Veteran's recent history of degenerative joint disease of the bilateral knees was consistent with his age rather than a residual of cramps or shin splints.  Cramps were painful muscular contractions and bore no relationship to joint disease.  Cramps could be a result of intense physical training, like running and ruck marching in service.  But they typically were transient, without any known significant residual symptoms once the intense exercise was discontinued. 

The examiner noted that the Veteran was diagnosed with shin splints in service (although unconfirmed by imaging), another acute condition associated with exercise or over use.  In some cases shin splints could be associated with stress fractures of the weight bearing tibia bone, but in this case no documentation of that was identified in available evidence.  The Veteran's current lower extremity condition was osteoarthritis, degenerative joint disease of the knees, S/P bilateral TKA, and was unrelated to the cramps or shin splints noted in the service treatment records.  In this regard, the Board observes that the Veteran withdrew a claim for service connection for shin splints during the April 2009 DRO hearing.  

The examiner stated that, as for service-connected sensory loss in the Veteran's right lower extremity (RLE) this was addressed in the May 2009 C&P Exam of the spine: the sensory changes in the RLE were attributed to lumbar spine degenerative disc disease.  The examiner stated that there was no nexus between symmetrical, bilateral muscle cramps associated with physical training on the one hand, and sensory loss due to DDD on the other.

The Board finds that this medical opinion constitutes probative evidence that the Veteran does not have a current separate leg disability related to his complaints of pain and cramps during active duty.  The medical opinion is based on current examination results and a review of the medical record.  The examiner explained his opinions with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999).

The Board acknowledges the assertions by the Veteran in support of his claim that he has a separate leg disability related to his active duty pain and cramps.  He is competent to testify as to observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible.  However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has the claimed disability) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim. 

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).

As the preponderance of the evidence is against the claim for service connection for a bilateral leg condition, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Evaluation

The Veteran generally asserts that he is entitled to a higher evaluation for his left thumb disability.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's residuals of left thumb fracture with osteoarthritic changes is currently evaluated as 10 percent disabling.  The disability is evaluated on limitation of motion under Diagnostic Code 5228.  A 20 percent rating is warranted for the thumb where there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

The VA examination reports do not provide any evidence that the Veteran's residuals of left thumb fracture result in such a gap.  A June 2008 VA examination report did not address the gap, but reflects that the Veteran reported constant pain in the left thumb area, of 7/10 in intensity.  The pain flared daily, was incapacitating and lasted for one to two weeks.  On physical examination of the interphalangeal joint of the left thumb, flexion was to 70/80 degrees and extension was to 10/20 degrees.  On repeated testing (three times), the Veteran experienced pain during the above movements from the beginning to end, with no further decrease.

The report of a July 2010 VA examination provides that the Veteran complained of pain, and took Tramadol for all his joint pains.  The gap between the left thumb and fingers on forced opposition was less than one inch.  A gap between the thumb and the proximal transverse crease of the hand was less than 1 inch (less than 2.5 cm.).  

The April 2016 Disability Benefits Questionnaire (DBQ) prepared by the VA examiner provides that the initial range of motion of the Veteran's left hand, including the thumb, was all normal.  There was no gap between the pad of the thumb and the fingers or between the finger and the proximal transverse crease of the hand on maximal finger flexion.  No pain was noted on examination, and there was no evidence of pain with use of the hand.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional functional loss or range of motion.  The examination was described as neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, as it was not observed.  

The Board finds that as the April 2016 DBQ shows that the Veteran had no objective left thumb pain on motion, the examination complies with Correia, supra.

The foregoing evidence simply does not show that there was a gap of more than two inches (5.1 cm.) between the Veteran's left thumb pad and fingers, with the thumb attempting to oppose the fingers.  Thus, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5228.

The Board has considered the Veteran's credible complaints of pain related to his left thumb fracture residuals.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  The Veteran is not, however, competent to identify a specific level of disability of any disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's service-connected residuals of left thumb fracture with osteoarthritic changes have been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which this disability is evaluated. 

The pain and observable symptoms that the Veteran describes simply do not satisfy the criteria for an increased evaluation for his fracture residuals.  As noted above, the evidence, which includes results of repetitive motion testing, does not show that pain due to the residuals of the left thumb fracture has caused functional loss warranting a 20 percent evaluation under Diagnostic Code 5228 at any time during the appeal period.  Thus, the Board finds that the effects of pain reasonably shown by the record to be due to this disability are contemplated in the evaluation now assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

An April 2014 rating decision granted the Veteran a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective from July 1, 2013.  On his claim for TDIU, the Veteran explicitly reported that his service-connected knees and back disabilities cause his unemployability.  Thus, a claim for TDIU has not been raised in connection with the left thumb disability decided herein.  The Board finds that the Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).

In sum, the medical evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for service-connected residuals of left thumb fracture.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for a bilateral leg disability related to active duty complaints of cramps and pain is denied. 

An evaluation in excess of 10 percent for service-connected residuals of left thumb fracture with osteoarthritic changes is denied.


REMAND

Turning to the Veteran's heart disability, the Board observes that the remand specifically discussed an April 1972 service treatment record reflecting a complaint of chest pain and difficulty breathing, and a December 1993 separation report of medical history in which the Veteran reported "shortness of breath".  The remand specifically requested that the examiner address these records.  

A review of an April 2016 VA DBQ Medical Opinion shows that it sets forth these records.  However, it does not analyze them in terms of their overall significance to the Veteran's medical history or whether or not they support service connection.  

The Board's remand also asked the examiner to provide a separate finding as to whether the Veteran's high cholesterol had resulted in any disability.  However, the April 2016 VA DBQ Medical Opinion does not answer the question.  Rather, it notes only that high cholesterol is one of the risk factors for ASCVD/ischemic heart disease.  

Turning to the sleep apnea, during the April 2009 hearing, the Veteran testified that a doctor told him that his heart disability caused his sleep apnea.  The Board finds that the claim for service connection for sleep apnea is inextricably intertwined with the pending claim for service connection for a heart disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Turning to the Veteran's service-connected excision residuals, left olecranon bursa; limitation of motion, pronation, left elbow; and limitation of extension, left elbow, the Board observes that an April 2016 DBQ fails to provide passive range of motion findings.  The DBQ therefore fails to satisfy 38 C.F.R. § 4.59.  See Correia, supra.

In the November 2016 rating decision, RO granted service connection and assigned a single noncompensable rating for scars of the left elbow and left thumb, effective May 1, 1994.  As the Board pointed out in the Introduction, the scars are unrelated in terms of etiology and effect and could potentially be rated individually.  The Board is remanding those claims to consider all appropriate rating criteria and consider whether separate ratings are warranted.  

The scars are evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.  38 C.F.R. § 4.118 was amended during the pendency of this appeal.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the veteran request review under the revised rating criteria.  As reflected by the May 1994 effective date assigned by the RO, the Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, the Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589(1991); Bradley v. Peake, 22 Vet. App. 280(2008).  Thus, the criteria in effect prior to the 2008 revision must be considered.  

Under the version of Diagnostic Code 7805 in effect before the revision, the scar is rated on limitation of function of the affected part.  As separate ratings are assigned for limitation of pronation (effective from June 25, 2008) and extension of the left elbow (effective from April 19, 2016), the evaluation of the left elbow scar prior to those dates (the rating for the scar is effective from May 1994) under the older rating criteria is inextricably intertwined with the ratings for limitation of motion of the elbow-the specific "affected part."  Consideration of the increased rating claims for the limitation of motion of the elbow includes the periods prior to the effective dates assigned by the RO.  The evaluation of the left olecranon burse has been pending since April 30, 2008.

The April 2016 DBQ of the Veteran's left elbow does not address whether the left elbow scar is responsible for the limitation of motion of the left elbow found on that examination.  

Under the revised rating criteria, the rater is to evaluate any other disabling effects not considered under Diagnostic Codes 7800-7804 under an appropriate code.  Those rating criteria contemplate scar pain, stability, size, location, and whether the scar is deep or superficial.  

On remand, evaluations must be considered under both sets of rating criteria. 

Since these issues are being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  

2.  Return copies of all relevant records from the Veteran's eFolders to the examiner who offered the April 2016 VA DBQ Medical Opinion (or a suitable substitute if this individual is unavailable) for an addendum.  

Following a review of the relevant medical evidence in the eFolders and the April 2016 DBQ Medical Opinion, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any diagnosed heart disability, including coronary artery disease, hypertension, and congestive heart failure (see April 2008 private cardiologist treatment note; July 2014 VA treatment note), had its onset during service or is otherwise related to service. 

In forming this opinion, the examiner should address the:

a) April 1972 service treatment record reflecting complaint of chest pain and difficulty breathing; and 

b) December 1993 separation report of medical history in which the Veteran reported "shortness of breath." 

The examiner is also asked to provide a separate finding as to whether the Veteran's high cholesterol has resulted in any disability. 

An explanation should be provided to support any opinion expressed.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Schedule the Veteran for an appropriate examination to determine the current severity of his excision residuals, left olecranon bursa; limitation of motion, pronation, left elbow; limitation of extension, left elbow; and left elbow and left thumb surgical scars.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the disability.  The appropriate DBQs should be filled out for this purpose, if possible.  

The examiner must test the ranges of motion in active motion and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The examiner should state whether the Veteran's left elbow and left thumb surgical scars are responsible for any limitation of motion of the Veteran's left elbow or thumb.  

4.  Then, readjudicate the Veteran's claim, with specific consideration of separate ratings for the left elbow and left thumb scars for the entire appeal period (from April 2008) under both the old and revised rating criteria.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


